DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JOSEPH SILKY,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-3384

                               [April 16, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Tim Bailey, Judge; L.T.
Case No. 07-1182 CF10A.

   Joseph Silky, Jacksonville, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuna,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.